Name: Commission Regulation (EEC) No 1959/91 of 21 June 1991 laying down detailed rules for implementing Council Regulation (EEC) No 4028/86 as regards Community financial assistance for redeployment operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 91 Official Journal of the European Communities No L 181 /83 COMMISSION REGULATION (EEC) No 1959/91 of 21 June 1991 laying down detailed rules for implementing Council Regulation (EEC) No 4028/86 as regards Community financial assistance for redeployment operations Whereas the measures provided for in this Regulation are in accordance with the opinion to the Standing Committee for the Fishing Industry, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ('), as amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 17c (2) and 17e (3) thereof, Whereas Article 17b ( 1 ) of Regulation (EEC) No 4028/86 provides that the Commission shall grant assistance to redeployment operations carried out under certain conditions as set out therein ; Whereas applications for Community assistance must contain data enabling a decision to be taken thereon and whereas such applications must be submitted in a stand ­ ardized form; Whereas the encouragement of these operations is intended to bring about a redeployment of Community fishing acitvities and Member States must therefore be informed of certain results obtained in the course of redeployment operations ; Whereas applications are to be submitted via the competent authorities of the Member States ; whereas those authorities should examine applications in order to convey their opinion to the Commission ; HAS ADOPTED THIS REGULATION : Article 1 A redeployment operation project as referred to in Article 17a of Regulation (EEC) No 4028/86 must concern a commercial fishing operation and must be carried out by a single vessel in a given zone. Article 2 1 . Redeployment projects submitted to the Commission through the Member State(s) concerned must contain the particulars specified in Annex I and must be presented in the form shown in the said Annex. 2 . Part A of Annex I shall be submitted to the Commission in duplicate . Part B shall be retained by the competent national authorities of the Member State concerned. 3 . The Member State concerned shall examine the information contained in Part B of Annex I and shall notify the Commission of the result of that examination in accordance with paragraph 1 of Part A of Annex I. It shall at the same time specify the criteria which it applies for the selection of projects and for the granting of its financial contribution, as provided for in paragraph 1 0 of Part A of Annex I. 4 . Applications as referred to in paragraph 1 shall be recorded on the day when they are received by the Commission. Whereas the Commission must have access to sufficient information to enable it to take a decision as to the substance ; Whereas if effective checks are to be made, Member States must keep the supporting documents on the basis of which the aid has been calculated at the Commission's disposal for a period of three years after payment of the final reimbursement ; Article 3 1 . For the purposes of this Regulation :  the 'beginning of the redeployment operation' shall mean the day of departure from the port of oper ­ ations or the last port of fitting out immediately before fishing operations ;  'port of operations' shall mean the port from which the vessel carries out most of its activities ;  the 'last port of fitting out' shall mean the port at which the vessel takes on the fishing gear, supplies and crew; ( l) OJ No L 376, 31 . 12 . 1986, p. 7 . O OJ No L 380, 31 . 12 . 1990, p. 1 . No L 181 /84 Official Journal of the European Communities 8 . 7 . 91  the 'end of the redeployment operation' shall mean the day on which the vessel returns to the last port of landing, on the understanding that no activity extraneous to the redeployment operation in question has taken place in the meantime ;  the 'duration of the redeployment operation' shall mean the number of days spent at sea per year between the beginning and the end of the rede ­ ployment operation in question. 2 . To qualify for a redeployment premium, the rede ­ ployment operations may not begin until after the date on which the application for aid is recorded as received by the Commission. In cases where the application is received after the departure of the vessel concerned from the port of operations but before the departure from the last port of fitting out before fishing operations, the application shall be admitted but the days at sea incurred between that latter port and the port of operations shall not be eligible for Community aid. Article 4 In respect of each project submitted to the Commission, the Member State(s) concerned must check and certify that the legal fishing authorization or authorizations have been issued by the competent authorities for the duration of the redeployment operation in question. Article 5 1 . The report referred to in Article 17e of Regulation (EEC) .No 4028/86 hereinafter referred to as the 'final report', must reach the Commission not later than two months after the end of the redeployment operation in question. 2 . The final report must contain the particulars specified in Annex II and must be submitted in the form shown in that Annex. Article 6 1 . Applications for payment as referred to in Article 17c of Regulation (EEC) No 4028/86, which are submitted to the Commission by the Member State(s) concerned, must contain the particulars specified in Annex III and must be presented in the form shown in that Annex. They must be accompanied by ' the final report within the meaning of Article 5 . 2 . The Member State(s) concerned shall certify that the information contained in applications for payment as referred to in paragraph 1 is accurate. Article 7 Redeployment premiums may not be paid until the Commission has received the final report. Article 8 Member States shall keep at the Commission's disposal, for a period of three years after the final payment is made, all the supporting documents or certified true copies thereof on the basis of which the aids provided for in Regulation (EEC) No 4028/86 have been calculated, together with the complete files relating to applicants . Article 9 This Regulation shall enter to force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1991 . For the Commission Manuel MARÃ N Vice-president 8 . 7 . 91 Official Journal of the European Communities No L 181 /85 ANNEX I PART A (To be transmitted by the Member State to the Commission) PROJECT FOR A REDEPLOYMENT OPERATION Member State : Date of recorded receipt atthe Commission : Project No (To be completed by the Commission) PROJECT FOR A REDEPLOYMENT OPERATION (To be completed by the Member State in duplicate) As regards the project for a redeployment operation submitted by (') having its head office at : The public body entided : hereby certifies that : 1 . the Member State has given its approval ; 2 . the project relates to fishing operations for commercial purposes in the zone designated as (J) : by a vessel measuring over or equal to 12 metres in length between perpendiculars, to be carried out in that zone with a view to the exploitation of fishery resources, primary consideration being given to the supply of the Community market; 3 . the project relates to fishing operations lasting a minimum of 60 days per year and vessel and comprising one or more trips and up to a maximum of 220 days ; 4. the project provides that (}): the beginning of the redeployment operation is scheduled for : the end of redeployment operation is scheduled for : the duration of the redeployment operation is scheduled for : . days . GRTthe vessel has a gross registered tonnage of : and is registered in the Community fishing fleet register pursuant to Regulation (EEC) No 163/89 (4). No L 181 /86 Official Journal of the European Communities 8 . 7. 91 5 . the necessary fishing authorizations and official notices have been issued ; 6. the objective is compatible with the guidelines laid down periodically by the Commission, the most recent ones dating from 21 June 1991 ; 7. the project in submitted to the Commission with a view to obtaining a redeployment premium amounting to (') ECU 8. the national financial contribution will be awarded by competent authorities the total amount being : ECU assessed at . . . % of the requested Community redeployment premium and hereby states that : 9 . the said national financial contribution (*) will be adjusted if necessary so that, at the time of payment, it does not exceed the limits specified in Article 17 quater and in annex VIII of Regulation EEC) No 4028/86 ; 10. the criteria used for the selection of this project and for his financial participation are the following (7): 11 . the general description of this project is summarized in the Annex (*); 12 . the public authority or body responsible for forwarding the supporting documents is the following : Department to be contacted : Telephone No : Person responsible : Telex : Date : Signature : I Stamp of the \ official body (') Give the name of the main applicant, the latter being the natural or legal person with final responsibility for the financial cost of implementing the project. (*) Specify the ICES or NAFO division. For other zones, give the name used by the competent national and/or international authorities. If several zones are covered, specify die geographical limits thereof by reference to a nautical chart enclosed with the application. (') Within the meaning of Article 3 of Commission Regulation (EEC) No 1959/91 (OJ No L 181 , 8 . 7 . 1991 , p. 83). (4) OJ No L 20, 25 . 1 . 1989, p. 5. (') See the table enclosed in Annex VIII to Council Regulation (EEC) No 3944 (OJ No L 380, 31 . 12. 1990). (') 'National financial contribution' means any financial assistance provided to the project from government funds or from other public bodies. (') (Important) Specify the selection criteria with the evalution of each criterion and if applicant has already received Community aid for a redeployment operation. (*) Specify the nam* and registration number of the vessel(s), the previous activities of the vessel, the necessity of redeployment of the vessel and the aspects of fishing zone, fishing species, fishing methods and fishing gear and supplying the Community market. 8 . 7 . 91 Official Journal of the European Communities No L 181 /87 PART B (To be transmitted by the applicant to the Member State) PROJECT FOR A REDEPLOYMENT OPERATION AID APPLICATION (In the case of each project, to be completed by the applicant in duplicate, either by typewriter or in block letters) Project relating to a redeployment operation to the fishing zone e to be undertaken by the vessel (*) : of : GRT the beginning of the redeployment operation is scheduled for : o The end of the redeployment operation is scheduled for : The duration of the redeployment operation is scheduled for : . . . days The undersigned hereby provide the Member State with the following information and undertake to provide, if so requested by the Commission, any additional information which the latter may consider necessary for examining the abovementioned project for the purposes of granting a redeployment premium. The undersigned hereby declare that they have taken note of Council Regulations (EEC) No 4028/86 (4), (EEC) No 3944/90 (') and of Commission Regulation (EEC) No 1959/91 (') and untertake to comply with all the relevant provisions thereof, and in particular those relating to the redeployment operation final report. Done on at Signature(s) of the applicant(s) : (') Specify the ICES or NAFO divisions. For other maritime areas, give the names used by the competent national and/or international authorities. If several zones are covered, specify the geographical limits thereof by reference to nautical chart enclosed with the application. (*) Specify the name and the registration number. (J) MB (very important): The date on which the Commission receives the project and which is shown on the acknowledgement of receipt sent to the applicant and to the Member State constitutes a reference date for the eligibility of the project. Article 3 of Regulation (EEC) 1959/91 stipulates that redeployment oper ­ ations may not begin until after the said date of receipt . (*) OJNoL376, 31 . 12. 1986. (') OJ No L 380, 31 . 12. 1990. (*) OJNoL181,8. 7. 1991 . No L 181 /88 Official Journal of the European Communities 8 . 7 . 91 1 . IDENTIFICATION OF APPLICANT(S) (') 1.1 Applicant (2)  Name or business name :  Street and number or post office box (J):  Postal code and locality :  Telephone number : Telex :  Main activity of applicant :  Legal form :  Date of establishment (only for companies) : 1.2 Producers' organization, cooperative or outer body (if any) representing the applicant (4)  Business name :  Street and number or post office box :  Postal code and locality :  Telephone number : Telex :  Person to be consulted :  Legal form : 1.3 Applicant's bank or body through which payments are made  Name or business name :  Agency or branch :  Street and number or post office box :  Postal code and locality :  Applicant's account number with this body (*): 1.4 Has the applicant (or any of the applicants) for this project already received Community aid for a redeployment operation YES NO If yes, state the name of the applicant and the number and year of the project as shown in the decision whereby aid was granted. Project No : Project No : (') If any additional information or supporting docoments are enclosed with the application, the box alongside the relevant neaaing must De ticnea ana ine attached documents must be filed ana numbered in the same order. (l) The applicant is the natural or legal person with final responsibility for the financial cost of implementing the project. If there are several applicants, their surnames and first names must be fisted, beginning with the applicant bearing most responsibility. (J) (Very important): Give only one address, even if several applicants are participating in the project. (4) If the applicant deems it necessary to name a representative, the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project. (5) (Very important): If several applicants are participating in the project, give the number of a single account opened in their name. 8 . 7 . 91 Official Journal of the European Communities No L 181 /89 2. IDENTIFICATION OF THE VESSEL 2.1 Administrative particulars Name of vessel (in block letters) : Call sign : Registration number: Port of registry : Customary port of operations : .. Type of vessel (ISSCFV code) : . 2.2 Technical particulars Length (between perpendiculars): m Gross registered tonnage : tonnes Engine power : kW Capacity of hold : m* Accomodation : person(s) Date of commissioning : : Electronic equipment Description Radar Position finding Navigator Weather forecasting Transmitter/receiver Echo sounder Sonar Other 2.3 YES NO Ownership of the vessel Is the vessel chartered ?  If yes, give the name of the charterer :  Owner(s): No L 181 /90 Official Journal of the European Communities 8 . 7 . 91 3 . PREVIOUS ACTIVITIES OF THE VESSEL 3.1 Previous activities of the vessel  Name of vessel :  Usual area of activities (') :  Most recent area of activities ('): from to . . / . . /  Type of fishing usually practised (2):  Fishing gear generally used (5) : 3.2 Main species caught and average landings during the year preceeding the submission of this application Species Quantities Presentation of landings (a) Initial sale (ports of landing)Caught Landed I (a) Specify whether the products were processed and, if so, in what form (frozen, deep-frozen, packaged, prepared, etc.) or whether they werelanded as fresh products. Any comments (summary of activities): (') Specify the ICES or NAFO divisions. For other maritime areas, give the names used by the competent national or international authorities. (') Enter the code corresponding to the vessel's principal activity, in accordance with the International Standard Statistical Classification of Fishing Vessels (ISSCFV). (3) Enter the appropriate code, in accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFG). 8 . 7 . 91 Official Journal of the European Communities No L 181 /91 4. OBJECTIVES OF THE REDEPLOYMENT OPERATION 4.1 4.1.1 Identification of fishing zone Geographical definition Enter the code for the main zone of activities (') and enclose a copy of the nautical chart covering the said zone, references being provided by the applicant where necessary : Note: The Commission grants Community financial aid only to projects involving redeployment operations carried out :  in waters falling withing the sovereignty or jurisdiction of a third country with which the Community has not concluded a fisheries' agreement but maintains relations, or  in waters falling within the sovereignty or jurisdiction of a third country with which the Community has concluded a fisheries' agreement if this project can not benefit from other Community aid with the same objective within the framework of the common fishery policy, or  in waters which do not fall within the sovereignty or jurisdiction of any State, in so for as such operations do not involve the catching of species subject to a quota assigned to the Community. 4.1.2 Access to the fishing zone Where appropriate, describe the situation as regards access to the fishing zone. Important note : Where legal fishing authorizations have to be granted for fishing operations, the present applicant(s) :  hereby certifies/certify that the legal authorizations have been issued,  enclose(s) herewith copies of the supporting documents. Meterological situation Data on the weather conditions usually encountered in the zone. 4.1.3 4:2 State of resources No L 181 /92 Official Journal of the European Communities 8 . 7 . 91 4.2.1 Present state of resources Please specify : Source (a) Fishable species Estimate of stocks (MSY in tonnes) Possible and/or authorized fishing period (a) Specify the sources of information. Any comments should be attached hereto. 4.2.2 Present state of fishing {*) [f fished, specify the volume : FISHED  ¡ NOT FISHED  ¡ Flag flown by the vessel(s) operating m the zone Type of vessel (a) Period of activity Species Present level of fishing &lt;*&gt;) (a) Use the code employed for the International Standard statistical Classification of Fishing Vessels (ISSCFV). (b) State whether fishing of the species concerned is : nul, light, average, heavy or excessive . 4.2.3 Special conditions for fishing YES NO If yes, specify the conditions (mesh size, fishing season, . . .) 4.2.4 Logistics (a) Port facilities (description and assessment of existing facilities); (b) Other infrastructures (air links, communications, . . .). 8.7.91 Official Journal of the European Communities No L 181 /93 4.3 4.3.1 Identification of the technical and commercial objectives and of the fishing plan Technical objectives Catch forecasts Complete the following table, estimating the average catches of the target species : Name of vessel Number of tripsscheduled Commercial species targeted Catches/day (tons) Number of fishing day Fishing gear/ fishing method Any comments should be annexed hereto. 4.3.2 Commercial objectives Forecasts for landings/transhipments and marketing Complete the following toble where possible : \ Landing/transhipmen Marketing Forecast of catches of Volume (tonnes) Presentation (a) Processing « Consumer Market(s) (country) EC countries Non-EC countries ¢ !  (a) State whether products are landed fresh or processed on board (frozen, deep-frozen, prepared, packaged, etc.) and specify the presentation (gutted, without head, filleted or whole). (b) Specify the type of onshore processing, if any. Comments (enclose a market study if available): No L 181 /94 Official Journal of the European Communities 8 . 7 . 91 4.3.3 Identification of fishing plan Using the following model, state for each trip the planned activities of the vessel . Trip number Departure Return Fishing zone Number of days of fishing Specification of fishing gear/methodPort Date Port Date ¢ (') Specify the ICES or NAFO divisions. For other martime areas, give the name used by the competent national or international authorities. (2) Tick the appropriate box. 8 . 7 . 91 Official Journal of the European Communities No L 181 /95 5. GENERAL DESCRIPTION OF THE PROJECT A brief descriptive signifacant report (not longer than two pages, even if handwritten) containing the following information must be attached : 1 . The applicant's comments on the structural situation of the fleet in the area where his vessel has fished during the last two years, in outlining particularly the necessity of redeployment of the vessel . 2 . The advantages expected from this scheduled redeployment operation, in outlining particularly the aspects of supplying the Community market. r 3 . The descriptive report should particularly incorporate the information given under item 3 (Previous activities of the vessel) and 4 (Objectives of the redeployment operation). class="page"> 8.7.91 Official Journal of the European Communities No L 181 /97 ANNEX II REDEPLOYMENT OPERATION FINAL REPORT Member State : Date of recorded receiptat the Commission : Project No (To be completed by the Commission) REDEPLOYMENT OPERATION FINAL REPORT (To be sent to the Commission of the European Communities, Directorate-General for Fisheries, 200 rue de la Loi, B-1049 Brussels) (To be completed in duplicate by the applicant in typescript or in block capitals) Project No o The redeployment operation undertaken by the vessel (J) to the following zone (J) beginning of the redeployment operation from (4) : on onand ending of the redeployment operation to (4) : as the project for a redeployment operation submitted to the Commission on (5) : No L 181 /98 Official Journal of the European Communities 8 . 7. 91  The purpose of this report is to inform the Commission of all operations relating to the above mentioned redeployment operation and to justify any changes to the original project.  The undersigned hereby declare that they have taken note of Council Regulation (EEC) No 4028/86 (') amended by Council Regulation (EEC) No 3944/90 of 20 December 1990 ('), and in particular Article 17e thereof, and Commission Regulation (EEC) No 1959/91 (').  The undersigned certify on their honour that the information in this document and the annexes hereto is accurate . i Done on . at (datum) Signature(s) of the applicant(s) : 1) Insert the number of the project given on the acknowledgement or receipt sent by the Commission on receipt of the abovementioned project. 2) Specify the name and the registration number. J) Specify the ICES or NAFO divisions . For other maritime areas , give the names used by the competent national and/or international authorities. If several zones are covered, specify the geographical limits thereof by reference to nautical chart enclosed with the application. 4) Within the meaning of Article 3 of Regulation (EEC) No 1959/91 . !) Insert the date on which the abovementioned project was recorded as received by the Commission. ') OJ No L 376, 31 . 12 . 1986 , p. 7 . ') OJ No L 380, 31 . 12 . 1990 , p. 1 . ¢) OJN0LI8I , 8 . 7 . 1991 , p. 83 . 8 . 7 . 91 Official Journal of the European Communities No L 181 /99 1 . IDENTIFICATION OF APPLICANT(S) (') 1.1 Applicant (2)  Name or business name :  Street and number or post office box (*) :  Postal code and locality :  Telephone number : Telex :  Main activity of applicant :  Legal form :  Date of establishment (only for companies) : 1.2 Producers' organization, cooperative or other body (if any) representing the applicant (4)  Business name :  Street and number or post office box :  Postal code and locality :  Telephone number : Telex :  Person to be consulted :  Legal form : 1.3 Applicant's; bank or body through which payments are made  Name or business name :  Agency or branch :  Street and number or post office box : v.  Postal code and locality :  Applicant's account number with this body ('): . (') If any additional information or supporting documents are enclosed with the application, the box alongside the relevant heading must be ticked and the attached documents must be filed ana numbered in the same order. (J) The applicant is the natural or legal person with final responsibility for the financial cost of implementing the project. If there are several applicants, their surnames and first names must be listed, beginning with the applicant bearing most responsibility. (5) (Very important): Give only one address, even if several applicants are participating in the project. (*) If the applicant seems it necessary to name a representative, the latter shall be considered as empowered to receive and to forward the correspondence relating to the examination of the project. (') (Very important): If several applicants are participating in the project, give the number of a single account opened in their name. No L 181 / 100 Official Journal of the European Communities 8 . 7 . 91 2 . GENERAL INFORMATION ON THE FISHING ZONE 2.1 Geographical situation Specify and describe the areas fished and state the fishing conditions . Conditions of access Outline the conditions governing access to fish stocks, and in particular those laid down by the competent authorities . 2.2 3. INFORMATION RELATING TO THE REDEPLOYMENT OPERATION Enclose the daily record of fishing operations as shown in the model on page 104 and copies of the European Communities' landing/ transhipment declarations (Commission Regulation (EEC) No 2807/83 (*)) The fishing operations during the abovementioned redeployment operation may be summarized as follows : Fishing (a) Complete the attached Tables 3.1A and 3 . IB. (b) List all technical operations relating to the above mentioned redeployment operation, and in particular concerning :  the species caught, stored and, where appropriate, sampled and discarded (qualitative and quantitative assessments),  the gear and techniques employed,  the vessel engaged in fishing,  logistics (description of arrangements for taking on stores and land-based facilities for unloading, storage and communi ­ cations). 3.2 Processing/marketing  Complete the attached Table 3.2A  Comments , if any. (') OJ No L 276, 10. 10. 1983, p. 1 . 3. 1A Su m m ar y ta bl e of fis hi ng op er ati on s an d ca tch es Ca tch es (ex pr es se d in to nn es ) Sc ie nt if ic na m e Fi sh in g tim e (in ho ur s) Co m m on na m e of th e sp ec ies ca ug ht (a ) Fi sh in g zo ne (b ) Fi sh in g ge ar us ed (C &gt; K ep to n bo ar d (2 ) D is ca rd ed H ou rly yi eld s (5 ) - (4 ) :( 1) 0 ) 3 T ot al (4 ) - (2 ) + (3 ) Co m m er ci al sp ec ies 8 . 7 . 91 Official Journal of the European Communities No L 181 / 101 Se co nd ar y sp ec ies T O T A L C A T C H M ( ¢&gt; ) (c) Un de rli ne th e ta rg et sp ec ies . Ge og rap hic al lim its by ref ere nc et o na uti ca lc ha rt en clo se d he rew ith . In se rt th e co de let ter su se d in th e In te rn at io na lS ta nd ar d St ati sti ca lC las sif ica tio n of Fi sh in g G ea r( IS SC FG ). 3. 1B Su m m ar y ta bl e of du ra tio n of th e re de pl oy m en to pe ra tio n D ep ar tu re fro m R et ur n to N um be r of da ys at se a (') M ai n fis hi ng zo ne o Pl an ne d A ct ua l No L 181 /102 Official Journal of the European Communities 8 . 7 . 91 (*) In ac co rd an ce wi th Co m m iss io n Re gu lat io n (E EC ) No 19 59 /9 1 (O J N o L 18 1, 8. 7. 19 91 ). 3. 2A Su m m ar y tab le of lan di ng s/ tra ns hi pm en ts La nd in gs /T ra ns hi pm en ts Sa le s D es tin at io n of lan di ng s Re al w ei gh t (k g) C ov er si on co ef fi ci en t Li ve we ig ht (k g) Pr ice pe rk g (N at io na lc ur re nc y) N am e of sp ec ies Pr es en ta tio n of pr od uc ts (a ) (a ) T ot al va lu e of lan di ng s (N at io na l cu rr en cy ) (5 ) - (4 ) x (1 ) (1 ) (2 ) (3 ) - (2 ) x (1 ) Ty pe of fin al pr oc es sin g (b ) C on su m er m ar ke t(s ) (C ou nt ry ) W 8 . 7 . 91 Official Journal of the European Communities No L 181 /103 ( ») Fo llo w the ins tru cti on sc on ce rn ing the Eu ro pe an Co mm un itie sl an din g/ tra ns hip me nt de cla rat ion :G UT fo rg utt ing ,H EA D fo rh ea din g, FIT .T.E T fo rf ille tin g, W HO LE fo rw ho le fis h. (b) Sta te wh eth er the pro du cts wi llb ec on su me di nt he fre sh or pro ce sse ds tat ea nd ,in the lat ter ca se, in wh at for m (fr oz en /d ee p- fro ze n/ pre ser ve d/ pr ep are d/ sm ok ed /sa lte d/ dr ied /o il/ flo ur/ oth er) . D A IL Y R E C O R D O F F IS H IN G O P E R A T IO N S D U R IN G R E D E P L O Y M E N T O P E R A T IO N N am e of ve ss el Ca ll sig n: D at e : A re a of ac tiv iti es : T im e to w be ga n (G M T) T im e to w fi ni sh ed (G M T) H ou rs fi sh ed Po si tio n at st ar t of to w Ty pe of ge ar (* ) N um be r of n e ts o r lin es us ed M es h si ze Ca tch by sp ec ies (k ilo gr am s liv e- we ig ht) L at itu de Lo ng itu de N A F O / IC E S ­ di vi si on ke pt di sc ar de d - ke pt di sc ar de d ke pt di sc ar de d ke pt di sc ar de d ke pt di sc ar de d Su b- to tal fo rd ay ke pt di sc ar de d To ta lf or tri p ke pt di sc ar de d No L 181 /104 Official Journal of the European Communities 8 . 7. 91 Ro un d we ig ht (k ilo gr am s-l ive we ig ht) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (k ilo gr am s-l ive we igh t) pr oc es se d to da y fo rr ed uc tio n T O T A L Re m ar ks 0&gt; ) (a) En ter th e ap pr op ria te IS SC FG co de . (b) W he re ap pr op ria te, sta te wh eth er tec hn ica la nd sci en tif ic ob se rv ati on sw ere ma de du rin g the da y. 8 . 7. 91 Official Journal of the European Communities No L 181 / 105 ANNEX III PAYMENT APPLICATION FOR PAYMJENT IN RESPECT OF A REDEPLOYMENT OPERATION (To be completed by Member State in duplicate) Project No C) As regards the project for a redeployment operation submitted by (2): having its head office at : the public body entitled : hereby certifies that : 1 . the redeployment operation was carried out as described in the attached final report (3): YES NO If ho specified the type of variation : 2 . the national financial contribution granted by competent authorities for the total amount ECU or % of the requested Community redeployment operation was paid on . ./. ./. to account No 3 . the Community financial contribution requested is ECU 4. the following checks have been carried out in accordance with the procedures previously notified to the Commission :  accounting control on expenditure,  control of eligibility. Date, location, objectives and results : No L 181 / 106 Official Journal of the European Communities 8 . 7 . 91 and confirms that :  the abovementioned national financial contribution will it necessary be adjusted so that the amount actually paid falls within the limits set by the Community rules ;  the authority responsible for transmission of supporting documents is : Telephone No :Contact department : Responsible official : . Telex : Signature :Date : Stamp of the authority (') Enter the project number given on the acknowledgement sent by the Commission when the aid application was received. (') Give the name of the principal applicant. (J) Mark the appropriate box.